Citation Nr: 9920852	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  96-27 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance pursuant to 38 U.S.C.A. Chapter 35.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to May 
1973.  He died on January [redacted], 1996; the appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision of the RO.  

In February 1999, the appellant testified at a hearing at the 
RO before this Member of the Board. 



REMAND

The veteran's death certificate indicates that he died of 
malignant melanoma with multiple brain metastases.  The 
appellant contends that the fatal cancer was due to exposure 
in service to radiation, asbestos or Agent Orange.  

At her February 1999 hearing, the appellant indicated that a 
Dr. Shear had told the veteran that his cancer could have 
been caused by his exposure to Agent Orange.  Further, she 
noted that Dr. Shear was the first medical professional to 
notice the melanoma.  Records from Dr. Shear are not 
associated with the claims folder.  

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) has held 
that VA has a duty to inform the veteran of the evidence 
necessary to complete his application.  38 U.S.C.A. § 5103 
(West 1991); Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
this case as in Robinette, VA is on notice that relevant 
evidence in support of the appellant's claim of service 
connection for the cause of the veteran's death is ostensibly 
available.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should use all available 
resources to attempt to obtain copies of 
all medical records concerning treatment 
of the veteran prior to his death.  This 
should include copies of all medical 
records from Dr. Shear.  The appellant 
also should be asked to provide all 
medical evidence which tends to support 
her assertions that the veteran's fatal 
cancer was due to radiation, asbestos or 
Agent Orange.  

2.  After undertaking any additional 
development deemed appropriate, the RO 
should review the appellant's claim.  All 
indicated development should be taken in 
this regard.  If the benefits sought on 
appeal are not granted to the appellant's 
satisfaction, then she and her 
representative should be issued with a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


